Citation Nr: 0332150	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, to include Buerger's disease as secondary to 
nicotine dependence.

2.  Entitlement to service connection for Buerger's disease 
to include as secondary to exposure to generator exhaust, 
carbon monoxide fumes, cold exposure, alcohol dependence and 
substance abuse.

3.  Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of October 1998, May 2000 and July 2002 
from the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Huntington, West Virginia, wherein the RO 
denied the issues enumerated on the title page.

In June 2003 the veteran, his wife and daughter testified 
before the undersigned Veterans Law Judge sitting at a 
hearing held at the RO.  A transcript of this hearing is 
associated with the claims file.

The issues of entitlement to service connection for Buerger's 
disease based on causes other than tobacco exposure and for 
entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the claimant's appeal decided herein 
has been obtained; and all reasonable efforts to assist the 
appellant in obtaining evidence to substantiate his claim 
have been made.

2.  The appellant's claim for service connection for nicotine 
dependence or tobacco use in service, to include Buerger's 
disease as secondary to inservice nicotine dependence or 
tobacco use, was received by VA on June 18, 1998.


CONCLUSION OF LAW

The claim of entitlement to service connection for nicotine 
dependence or tobacco use, including Buerger's disease as 
secondary to nicotine dependence or tobacco use in service is 
legally insufficient and must be denied as a matter of law.  
38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 
3.300 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On June 16, 1998 the veteran filed a claim of entitlement to 
service connection for Beurger's disease as secondary to 
tobacco usage and nicotine dependence incurred in service.  
He alleged that he became a heavy cigarette smoker while in 
the service and became addicted to nicotine as a result of 
his tobacco usage.  He is not shown to have filed a claim 
based on tobacco usage or nicotine dependence prior to June 
16, 1998.

VA and private medical records reflect a lengthy history of 
treatment for Buerger's disease.  These records reflect that 
the veteran continues to suffer from this disability.  Also 
of record are medical treatises submitted by the veteran 
regarding the nature of Buerger's disease.  These treatises 
indicate that cigarette smoking is an important factor in 
developing this disease.  


In June 2003 the veteran, his wife and daughter testified 
before the undersigned Veterans Law Judge sitting at the RO.  
He testified that he began his smoking habit in service and 
attributed this to the easy availability of cigarettes in 
service.  He testified that cigarettes were included in his 
C-rations and were inexpensive to obtain at the military 
posts.  He testified that he never smoked prior to entering 
the service.

Criteria

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added 38 U.S.C.A. § 1103 
which provides as follows:

Special provisions relating to claims based upon effects of 
tobacco products:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.  38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, 
Title VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2003) implements section 1103 
and provides as follows: (a) For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco. 
(b) The provisions of paragraph (a) of this section do not 
prohibit service connection if: (1) The disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  

For purposes of this section, "otherwise shown" means that 
the disability or death can be service-connected on some 
basis other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service; or (2) The disability or death 
resulted from a disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period under Secs. 3.307, 3.309, 3.313, or 3.316; 
or (3) Secondary service connection is established for 
ischemic heart disease or other cardiovascular disease under 
Sec. 3.310(b). (c) For claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under Sec. 3.310(a).  
38 C.F.R. § 3.300 (2003).

The appellant's claim for service connection for Buerger's 
disease alleged to be due to tobacco use starting in service 
and carbon monoxide exposure, was received by the VA on June 
18, 1998.


Analysis

The veteran's initial claim for service connection for 
nicotine dependence, including for Buerger's disease as 
secondary to tobacco addiction which began during service was 
received on June 18, 1998.  


The RO denied his claim on the basis that recently passed 
legislation prohibits an award of service connection for 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service. See 38 U.S.C.A. § 1103 
(West 2002).  This new section applies to claims filed after 
June 9, 1998.  As the veteran filed his claim after this 
date, this provision affects the disposition of this appeal.

In light of the change in the law effective June 9, 1998, the 
Board finds that there is no legal basis for the benefits 
claimed on appeal, as Congress has now prohibited the award 
of service connection for injury or disease resulting from 
the use of tobacco products in service.  

Further, the provisions of 38 C.F.R. § 3.300(a) implements 
section 1103 and states that, "[f]or claims received by VA 
after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service." The regulation further 
defines tobacco products to include cigarettes. 38 C.F.R. § 
3.300.

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award service 
connection for nicotine dependence as the record reflects 
that the veteran's nicotine dependence resulted from his use 
of tobacco products in service.  

Accordingly, the claim of entitlement to service connection 
for nicotine dependence must be denied.  Likewise, the record 
tends to support the veteran's contention that his Buerger's 
disease may be secondary to the nicotine dependence.  If so, 
the provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 
also clearly preclude service connection for any disability 
that is attributable to the nicotine dependence since the 
nicotine dependence is shown to have been due to the 
veteran's use of tobacco products during service.  It follows 
that, as a matter of law, the appellant's tobacco-related 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
recent cases addressing the VCAA In Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003), and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir 
2003), applies to a case such as this (where the facts are 
not in dispute), the redefined obligations of VA with respect 
to the duty to notify and assist a claimant have been 
satisfied.  In an October 2001 letter the RO notified the 
appellant of its duty to assist pursuant to the recently 
enacted Veterans Claims Assistance Act (VCAA).  This letter 
also notified the appellant as to what evidence it was 
attempting to obtain and what evidence the appellant needed 
to assist in obtaining.  The RO also requested records be 
obtained from medical providers cited by the appellant.

The appellant was also provided a Statement of the Case in 
which the RO noted the evidence, stated the applicable law 
and regulations, and explained the basis for denying the 
claim and the type of evidence that would support the claim.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for nicotine dependence, to 
include Buerger's disease as secondary to nicotine dependence 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements unfortunately 
requires a remand in this matter.  

Specifically, the Board finds that clarification remains 
needed as to whether or not there are records associated with 
a Social Security claim to be associated with the claims 
file.  A review of the financial information in the claims 
file reflects that the veteran appears to have been receiving 
Social Security or Supplemental Security benefits based on 
his disability as well as due to a disability of a dependent.  
This is particularly shown in financial records from 1997 to 
1998.  However a review of the claims file does not reveal 
any medical records from the Social Security Administration 
to be among the evidence.  

Moreover the Board notes that the veteran's Buerger's disease 
falls within the realm of presumptive diseases for which 
service connection is warranted if it is manifest to a 
compensable degree within a year of discharge from the 
service.  See 38 C.F.R. § 3.307, 3.309 (2003). 

The record does not reflect that a VA examination was 
conducted to include review of records including service 
medical records and any records which may reflect onset of 
this disease to a compensable degree within a year of 
discharge. 

The issue of entitlement for special monthly pension by 
reason of being in need of aid and attendance or on account 
of being housebound is inextricably intertwined with the 
service connection issue.  Consideration of this matter is 
deferred pending resolution of the service connection issue.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.


3.  The VBA AMC should arrange for a VA 
examination of the veteran by a medical 
specialist in peripheral vascular disease 
or other available appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the current 
nature, extent of severity, and etiology 
of any Buerger's disease which may be 
present. 

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current 
diagnosis of Buerger's disease? 

(b) Is it at least as likely as not that 
Buerger's disease is related to military 
service, or if existing prior to service, 
was aggravated thereby?  The examiner 
should also comment as to whether this 
disease was caused or aggravated by the 
veteran's claimed inservice exposure to 
generator exhaust, cold exposure, alcohol 
dependence or substance dependence (other 
than tobacco).  


(c) Is it at least as likely as not that 
Buerger's disease became manifest to a 
compensable degree within one year of the 
veteran's October 1976 discharge from 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for Buerger's disease 
and entitlement to special monthly 
pension.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the October 1998 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2003).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



